

113 S2082 IS: Two-Midnight Rule Coordination and Improvement Act of 2014
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2082IN THE SENATE OF THE UNITED STATESMarch 5, 2014Mr. Menendez (for himself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the development of criteria under the Medicare program for medically necessary short
			 inpatient hospital stays, and for other purposes.1.Short titleThis Act may be cited as the
		  Two-Midnight Rule Coordination and Improvement Act of 2014.2.Development of criteria for medically necessary short inpatient hospital stays(a)In general(1)Development of criteriaThe Secretary shall develop appropriate criteria with regard to the two-midnight rule (as defined
			 in subsection (e)) for payment under the Medicare program under title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for a short
			 inpatient hospital stay (as defined in such subsection).(2)RequirementsThe criteria developed under paragraph (1) shall—(A)account for medical necessity and the appropriateness of an inpatient stay that is less than the
			 two-midnight benchmark; and(B)subject to paragraph (3), be developed in consultation with interested stakeholders.(3)ImplementationThe consultation described in paragraph (2)(B) shall be conducted as part of the annual notice and
			 comment rulemaking process implementing the Medicare hospital inpatient
			 prospective payment system for fiscal year 2015.(b)Development of short inpatient hospital stay payment methodology(1)In generalThe Secretary shall develop a payment methodology under the Medicare program under title XVIII of
			 the Social Security Act for hospitals for short inpatient hospital stays.
			 Such methodology—(A)shall be implemented in a budget neutral manner;(B)may be a reduced payment amount for such inpatient hospital services than would otherwise apply if
			 paid for under section 1886(d) of the Social Security Act (42 U.S.C.
			 1395ww(d)) or be an alternative payment methodology; and(C)shall take into consideration the criteria developed under subsection (a).(2)TimeframeThe Secretary shall promulgate such methodology as part of the annual regulations implementing the
			 Medicare hospital inpatient prospective payment system for fiscal year
			 2015.(c)Crosswalk of ICD–10 codes and CPT codes; crosswalk of DRG and CPT codes(1)ICD–10-to-CPT crosswalk(A)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall develop
			 general equivalency maps (referred to in this subsection as crosswalks) to link the relevant ICD–10 codes to relevant CPT codes, and the relevant CPT codes to relevant
			 ICD–10 codes, in order to permit comparisons of inpatient hospital
			 services, for which payment is made under section 1886 of the Social
			 Security Act (42 U.S.C. 1395ww), and hospital outpatient department
			 services, for which payment is made under section 1833(t) of such Act (42
			 U.S.C. 1395l(t)). In this subsection the terms ICD–10 codes and CPT codes include procedure as well as diagnostic codes.(B)Process(i)In generalIn carrying out subparagraph (A), the Secretary shall develop a proposed ICD–10-to-CPT crosswalk
			 which shall be made available for public comment for a period of not less
			 than 60 days.(ii)NoticeThe Secretary shall provide notice of the comment period through the following:(I)Publication of notice of proposed rulemaking in the Federal Register.(II)A solicitation posted on the Internet Web site of the Centers for Medicare & Medicaid Services.(III)An announcement on the Internet Web site of the Centers for Medicare & Medicaid Services of the availability of the proposed crosswalk and the deadline for comments.(IV)A broadcast through an appropriate Listserv operated by the Centers for Medicare & Medicaid Services.(iii)Use of the ICD–9–CM Coordination and Maintenance CommitteeThe Secretary also shall instruct the ICD–9–CM Coordination and Maintenance Committee to convene a
			 meeting to receive input from the public regarding the proposed
			 ICD–10-to-CPT crosswalk.(iv)Publication of final crosswalksTaking into consideration comments received on the proposed crosswalk, the Secretary shall publish
			 a final ICD–10-to-CPT crosswalk under subparagraph (A) and shall post such
			 crosswalk on the Internet Web site of the Centers for Medicare & Medicaid Services.(v)UpdatingThe Secretary shall update such crosswalk on an annual basis.(2)DRG-to-APC crosswalk(A)In generalThe Secretary shall, using the ICD–10-to-CPT crosswalk developed under paragraph (1), develop a
			 second crosswalk between diagnosis-related group (DRG) codes for inpatient
			 hospital services and Ambulatory Payment Class (APC) codes for outpatient
			 hospital services.(B)Data to be usedIn developing such crosswalk, the Secretary shall use claims data for inpatient hospital services
			 for discharges occurring in fiscal years beginning with fiscal year 2015
			 and for outpatient hospital services furnished in years beginning with
			 2015.(C)PublicationNot later than June 30, 2017, the Secretary shall publish the DRG-to-APC crosswalk developed under
			 this paragraph.(d)Delay of enforcement of the two-Midnight rule(1)In generalThe Secretary shall not enforce the provisions of the two-midnight rule with respect to admissions
			 to a hospital	for which payment is made under the Medicare program under
			 title XVIII of the Social Security Act—(A)for admissions occurring before October 1, 2014; and(B)in the case of admissions occurring on or after October 1, 2014, prior to the applicable date (as
			 defined in paragraph (3)).(2)Application to Medicare review contractorsParagraph (1) shall also apply to Medicare review contractors (as defined in subsection (e)). No
			 Medicare review contractor may, based on the provisions of the
			 two-midnight rule, deny a claim for payment for inpatient hospital
			 services furnished by a hospital, or inpatient critical access hospital
			 services furnished by a critical access hospital, for which payment may be
			 made under title XVIII of the Social Security Act for discharges occurring
			 before the applicable date (as defined in paragraph (3))—(A)for medical necessity due to the length of an inpatient stay in such hospital or due to a
			 determination that the services could have been provided on an outpatient
			 basis; or(B)for requirements for orders, certifications, or recertifications, and associated documentation
			 relating to the matters described in subparagraph (A).(3)Applicable date definedIn this subsection, the term applicable date means the earlier of—(A)the date on which the criteria described in subsection (a) are implemented pursuant to subsection
			 (a)(3); or(B)October 1, 2015.(4)Continuation of Medicare Probe and Educate program for inpatient hospital admissions(A)In generalSubject to subparagraph (B), nothing in this subsection shall be construed to preclude the
			 Secretary from continuing the conduct by Medicare administrative
			 contractors of the Medicare Probe and Educate program (as defined in
			 subparagraph (C)) for hospital admissions during the delay of enforcement
			 under paragraph (1).(B)Maintenance of sample prepayment record limitsThe Secretary may not increase the sample of claims selected for prepayment review under the
			 Medicare Probe and Educate program above the number and type established
			 by the Secretary under such program as of November 4, 2013, such as 10
			 claims for most hospitals and 25 claims for large hospitals.(C)Medicare Probe and Educate program definedIn this paragraph, the term Medicare Probe and Educate program means the program established by the Secretary as in effect on November 4, 2013 (and described in
			 a public document made available by the Centers for Medicare & Medicaid Services on its Web site entitled Frequently Asked Questions 2 Midnight Inpatient Admission Guidance & Patient Status Reviews for Admissions on or after October 1, 2013), under which Medicare administrative contractors—(i)conduct prepayment patient status reviews for inpatient hospital claims with dates of admission on
			 or after October 1, 2013, and before March 31, 2014; and(ii)based on the results of such prepayment patient status reviews, conduct educational outreach
			 efforts during the following 3 months.(e)DefinitionsIn this section:(1)HospitalThe term hospital means the following (insofar as such terms are used under title XVIII of the Social Security Act):(A)An acute care hospital.(B)A critical access hospital.(C)A long-term care hospital.(D)An inpatient psychiatric facility.(2)Interested stakeholdersThe term interested stakeholders means the following:(A)Hospitals.(B)Physicians(C)Medicare administrative contractors under section 1874A of the Social Security Act (42 U.S.C.
			 1395kk–1).(D)Recovery audit contractors under section 1893(h) of such Act (42 U.S.C. 1395ddd(h)).(E)Other parties determined appropriate by the Secretary.(3)IPPS FY 2014 Final RuleThe term IPPS FY 2014 Final Rule means the final rule (CMS–1599–F, CMS–1455–F) published by the Centers for Medicare & Medicaid Services in the Federal Register on August 19, 2013, entitled Medicare Program; Hospital Inpatient Prospective Payment Systems for Acute Care Hospitals and the
			 Long-Term Care Hospital Prospective Payment System and Fiscal Year 2014
			 Rates; Quality Reporting Requirements for Specific Providers; Hospital
			 Conditions of Participation; Payment Policies Related to Patient Status (78 Fed. Reg. 50496 et seq.).(4)Medicare review contractorThe term Medicare review contractor means any contractor or entity that has entered into a contract or subcontract with the Centers
			 for Medicare & Medicaid Services with respect to the Medicare program to review claims for items and services
			 furnished for which payment is made under title XVIII of the Social
			 Security Act, including—(A)Medicare administrative contractors under section 1874A of the Social Security Act (42 U.S.C.
			 1395kk–1); and(B)recovery audit contractors under section 1893(h) of such Act (42 U.S.C. 1395ddd(h)).(5)SecretaryThe term Secretary means the Secretary of Health and Human Services.(6)Short inpatient hospital stayThe term short inpatient hospital stay means, with respect to an inpatient admission of an individual entitled to benefits under part A
			 of title XVIII of the Social Security Act to a hospital, a length of stay
			 that is less than the length of stay required to satisfy the 2-midnight
			 benchmark described in section 412.3 of title 42, Code of Federal
			 Regulations, as amended under the amendment 2 referred to in paragraph
			 (7)(A).(7)Two-midnight ruleThe term two-midnight rule means the following numbered amendments to 42 CFR Chapter IV contained in the IPPS FY 2014 Final
			 Rule (and includes any sub-regulatory guidance issued in the
			 implementation of such amendments and any portion of the preamble of
			 section XI.C. of such rule relating to such amendments):(A)Amendment 2 (on page 50965), which adds a section 412.3 of title 42, Code of Federal Regulations
			 (relating to admissions).(B)Amendment 3 (on page 50965), which revises section 412.46 of such title (relating to medical review
			 requirements).(C)Amendment 23 (on page 50969), which amends paragraphs (d) and (e)(2) of section 424.11 of such
			 title (relating to conditions of payment: General procedures).(D)Amendment 24 (on pages 50969 and 50970), which revises section 424.13 of such title (relating to
			 requirements for inpatient services of hospitals other than inpatient
			 psychiatric facilities).(E)Amendment 25 (on page 50970), which revises paragraphs (a), (b), (d)(1), and (e) of section 424.14
			 of such title (relating to requirements for inpatient services of
			 inpatient psychiatric facilities).(F)Amendment 26 (on page 50970), which revises section 424.15 of such title (relating to requirements
			 for inpatient CAH services).